Citation Nr: 0429658	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  98-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
hemiparesis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

In a May 1984 Board of Veterans' Appeals (Board) denied the 
veteran entitlement to service connection for left 
hemiparesis.  The veteran was notified of that decision and 
did not appeal, and the May 1984 decision is final.  
38 U.S.C. § 4004 (1984); 38 C.F.R. § 19.104 (1984).  He filed 
a motion for reconsideration, and in a March 1985 decision, a 
panel of six Board members concluded that the May 1984 
decision did not contain obvious error.  

The veteran again claimed entitlement to service connection 
for left hemiparesis, and in a June 1998 decision the 
Department of Veterans Affairs (VA) Regional Office (RO) 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran perfected an 
appeal of the June 1998 decision, which is now before the 
Board.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  See 38 U.S.C. § 
7107(a); 38 C.F.R. § 20.900(c) (2003).

For the reasons stated below, the Board concludes that 
additional development is necessary regarding the veteran's 
claim of service connection for left hemiparesis.  
Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

Evidence submitted to reopen the veteran's claim of service 
connection for left hemiparesis bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for left hemiparesis is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim.

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, as in this case, VA will notify the 
veteran of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA does not, 
however, have any duty to assist the veteran in developing 
evidence in support of his request to reopen the previously 
denied claim, if that request was submitted prior to August 
29, 2001.  For requests to reopen filed on or after August 
29, 2001 (which does not include this case), VA has a duty to 
inform the veteran of the evidence needed to substantiate his 
claim and to assist him in obtaining existing evidence that 
may be found to be new and material.  If VA determines that 
new and material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In this case the decision on appeal occurred prior to the 
enactment of the VCAA.  However, the RO did provide VCAA 
notice in August 2001, when it informed the veteran that new 
and material evidence was required to reopen the claim and 
what the evidence needed to show to substantiate his claim 
for service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or to submit any evidence in his possession.  
The veteran responded to the RO's letter in September 2001 
detailing the cause of his in-service injury.

Although the August 2001 notice was sent following the June 
1998 decision, the veteran has had almost three years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  This notice was 
provided to the veteran prior to the transfer and 
certification of the case to the Board in June 2004, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was re-adjudicated and a 
supplemental statement of the case was provided to the veteran 
in April 2004.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The veteran and his representative were also provided with a 
copy of the appealed rating decision, statement of the case 
and supplemental statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim to reopen.  In these documents the 
RO also informed them of the cumulative evidence previously 
provided to VA or obtained by VA on the veteran's behalf, and 
the evidence identified by the veteran that the RO was unable 
to obtain.  The Board finds that all of these documents 
informed the veteran of the evidence he was responsible for 
submitting, and what evidence VA would obtain in order to 
substantiate his claim.  Quartuccio, 16 Vet. App. at 187.

Relevant Laws and Regulations.

When a decision of the Board becomes final, it may not 
thereafter be reopened and allowed and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when 'new and material 
evidence' is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis.  

The veteran's service medical records indicate that he was 
treated in November 1943 for a lacerated wound in the middle 
parietal area of the head.  After receiving routine medical 
treatment for two days, he returned to duty.  The remainder 
of the veteran's service medical records and his examination 
prior to release from active duty are negative for any 
residuals of trauma to the head, and no abnormalities for any 
pertinent body system were noted.  

The veteran initially submitted a claim for service 
connection for left hemiparesis in April 1983.  Evidence 
submitted in conjunction with that claim included VA medical 
treatment records which diagnosed him with chronic left 
hemiparesis in May 1982, a physician's letter indicating that 
the etiology of the veteran's left hemiparesis was not clear, 
a letter from a fellow veteran who served with him in 
service, and the veteran's testimony from October 1983.   
  
In May 1983 the RO denied service connection for left 
hemiparesis.  The veteran appealed, and the Board denied the 
claim in a May 1984 decision because there was no evidence of 
record indicating the veteran's head injury sustained in 
service was causally related to his left hemiparesis. 

The evidence of record at the time of the Board's decision 
included the report of hospitalization from July 1951 to 
August 1951.  That record noted the veteran reporting a head 
injury in 1943 with no loss of consciousness but with 
transient dizziness, and a scalp laceration with no 
residuals.  The veteran stated that he had been well until 15 
months prior to admission when he struck his left knee at 
work.  He was treated with physiotherapy, but noted weakness 
in the left knee about one month later.  About 4 to 5 months 
later he noted left ankle weakness, and 6 months later noted 
loss of coordination of his left hand and fingers.  About 4 
to 5 days prior to admission he developed a severe headache.  
He developed a low-grade fever two days prior to admission.  
Radio-isotope scan noted that the anatomical vertex of the 
skull showed a higher reading than one would expect in a 
normal survey, and could be consistent with parasagittal 
lesion in or near the vertex of the skull.  
Pneumoencephalogram revealed "cortical atrophy bilateral 
with possible small porencephalic cyst in the left parietal 
region.  The Chief of Radiological Service suggested that the 
"cyst" was probably merely a large lacuna.  The final 
diagnosis was neurological disease of undetermined etiology.  

The hospital report from April to May 1982 noted the 
veteran's report of a head injury in service without loss of 
consciousness or other obvious residuals.  Brain scan and 
electroencephalogram were normal.  Skull series revealed 
calcifications in the right thalamic region and in the region 
of the pineal gland.  Computerized axial tomography (CAT) 
scan showed a calcified density in the right thalamus, left 
frontal region and enhancing lesion consistent with basilar 
artery aneurysm as an incidental finding.  Diagnosis was left 
hemiparesis of unknown etiology.

The evidence submitted following the May 1984 Board decision 
includes VA medical treatment records from August 1951 to 
February 2002.  

These reports include a duplicate copy of the 1951 final 
hospital summary, as well as some of the preliminary records 
from that hospitalization.  As the final summary is a 
duplicate of one considered in the May 1984 decision, and the 
other records of that hospitalization included the same 
information as relayed in the final summary, these documents 
are not new.  Because the evidence is not new, the Board need 
not consider whether it is material.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 327 (1999).

The other VA treatment records note the veteran providing a 
history of a head trauma in the 1940's and left hemiparesis 
beginning 5 years after that.  Some of the entries note the 
veteran with left hemiparesis secondary to a head injury on 
the first line of the entries, but provide no support for 
such a finding.  

Some of the entries actually attempting to provide an 
etiology for his left hemiparesis, conclude that the etiology 
is unknown.  Specifically, in 1994 the physician noted the 
veteran's reported history of head trauma and the hemiparesis 
5 years later.  The physician noted the 1982 CAT scan 
results, and gave a final impression of status post lesion in 
the brain of questionable etiology and left hemiparesis.  

An entry from 1996 noted the 45-year history of left 
hemiparesis and noted that prior workup revealed a calcified 
area of the right thalamus, possibly an old hematoma.  The 
examiner noted the veteran had a history of trauma, "but 
onset of symptoms [was] 5 years [after] trauma."  The 
examiner noted that an MRI and examination noted marked 
cortical atrophy and increased signal in the right thalamus, 
most likely an old hematoma.  The examiner stated the 
findings were consistent with old trauma, but that it was not 
consistent with a history of symptoms onset of 5 years after 
trauma and progressive course of symptoms.  Impression was 
unclear etiology of the veteran's symptoms.  The examiner 
stated that the veteran had episode of head trauma and 5 
years later developed left hemiparesis.  "Unclear if there 
could be any relationship.  Perhaps [the veteran] developed 
abnormal blood vessels from trauma (unlikely) which later 
ruptured spontaneously.  Perhaps [he] had an [arteriovenous 
malformation] which ruptured.  None of these should have 
caused progressive weakness."

As noted above, new evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins, supra.  After resolving all 
doubt in favor of the veteran, and presuming the credibility 
of the evidence, the Board finds that some of the evidence 
received subsequent to the May 1984 Board decision is new and 
material.  

Specifically, some of the evidence suggests that the 
veteran's head trauma could be the cause of the veteran's 
symptoms.  In doing so, this evidence contributes "to a more 
complete picture" of the origin of the veteran's disability.  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  As the 
evidence is presumed credible for purposes of determining 
whether it is new and material, the Board finds this evidence 
sufficient to reopen the claim.   

ORDER

New and material evidence having been submitted, the claim 
for service connection for left hemiparesis is reopened, and 
to this extent only the appeal is granted.



REMAND

Adjudication of the veteran's claim regarding left 
hemiparesis does not end with the conclusion that new and 
material evidence has been submitted.  After reviewing the 
evidence, the Board finds that additional information is 
required prior to a merits determination of service 
connection. 

The Board notes that none of the competent evidence has 
provided a definitive link between left hemiparesis and the 
head laceration in service.  The veteran underwent a VA 
examination in February 2003 to determine whether his 
hemiparesis was due to service.  The claims file was 
apparently sent for review.  However, it is clear from the 
examination report that the claims file was not, in fact, 
reviewed.  The examiner noted that none of the veteran's 
studies were conducted at VA (with respect to the stroke) and 
that none were available.  Thus, the examiner utilized the 
veteran's reported history of having left sided weakness 
since a left inguinal hernia repair "a few years ago" and 
of having had a stroke.  There was no discussion of the fact 
that the veteran had left-sided weakness beginning in 1951, 
or of the multiple tests conducted in 1951, 1982, or 1996, 
all of which are reported in the record.  As this examination 
failed to provide sufficient information to decide the claim, 
the Board finds that remand for a new examination is 
necessary.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain treatment 
records from VAMC Northport since 
February 2002.  

2.  The veteran should be afforded a 
neurological examination by a physician 
to determine the etiology of the left -
sided weakness, first noted in 1951.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  The 
examiner should provide the rationale for 
any opinions rendered.

The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's left hemiparesis is 
causally related to his active service, 
to specifically include the head 
laceration injury noted in service.  

If the examiner cannot provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC in 
April 2004, and an opportunity to respond.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



